DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-10 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.

1. An image processing apparatus comprising: 
a quantitative value distribution acquisition unit that acquires a distribution of a quantitative value of a subject; and 
an image generation unit that obtains a myelin image according to a function having a longitudinal relaxation speed or a longitudinal relaxation time and a transverse relaxation speed or a transverse relaxation time obtained from the distribution of the quantitative value as variables.

9. The MRI apparatus according to claim 8, further comprising: 
a parameter estimation unit that estimates the distribution of the quantitative value of the subject using a plurality of reconstructed images, each of which is obtained by a plurality of types of imaging having different imaging conditions of the imaging sequence, and a signal function defining a relationship between the quantitative value of the subject and a signal value of the reconstructed image, wherein the parameter estimation unit estimates a longitudinal relaxation speed or a longitudinal relaxation time and a transverse relaxation speed or a transverse relaxation time as the quantitative value, and 
the quantitative value distribution acquisition unit acquires the distribution of the quantitative value of the subject estimated by the parameter estimation unit.
As to claim 9 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical.  See specification, paragraphs [0029]-[0059]. 

The non-abstract limitations are “an image processing apparatus”; “an MRI apparatus”; “a reconstructed image acquisition unit”; “a measurement unit”; and “an image reconstruction unit”:  These are not deemed to integrate nor amount to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warntjes (9,993,156).
Warntjes disclose obtaining a myelin fraction in an MRI system 100 from measurement of multiple physical parameters such as combination of T1 and T2 relaxation times, R1 and R2 relaxation rates and proton density PD, or a subset thereof.  Note column 2, line 16-column 4, line 67.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Warntjes (9,993,156) in view of Shiodera (2019/0219653 with effective filing date 1/17/2018 from Japan Application No. 2018-005801 later as Published Application JP2019-122623A).
Warntjes discloses all elements of the instant invention except for the MRI apparatus having high-frequency magnetic field, gradient magnetic field, and a static field magnetic field, and an image reconstruction unit.  
Shiodera disclose an MRI apparatus 100 having a static field magnet 101, a gradient coil 103, a gradient magnetic field power supply 105, a transmit circuitry 113 that supplies high-frequency pulse, a transmit coil 115 generates a transmit RF wave that is equivalent to a high-frequency magnetic field; a processing circuitry 131 that generates a plurality of magnitude images corresponding to the plurality of echo times based on the MR data; a display 127 controlled by a system control function 1311 in the processing circuitry 131 to display various images and information such as MR image reconstructed by an image generation function 1313, and a susceptibility map 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Warntjes with that of Shiodera so that the MRI can perform scanning, processing, and outputting data. 
  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Warntjes (2017/0345149) disclose method and device for estimating non-aqueous tissue volume of at least portion of a subject.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	/SUSAN S LEE/                                                                              Primary Examiner, Art Unit 2852                                                                                                                          

sl